Citation Nr: 0832368	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  06-35 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for left 
foot amputation due to medical treatment provided at a 
Department of Veterans Affairs Medical Center (VAMC).  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1960 to 
November 1961.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which denied the benefit sought on 
appeal.



REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  The 
veteran contends that he is entitled to benefits under 
38 U.S.C.A. § 1151 (West 2002) for the amputation of his left 
foot due to negligent VAMC treatment.  It is contended that a 
VA physician removed the veteran's left great toenail without 
obtaining the veteran's informed consent, and without careful 
review of the veteran's medical history-ultimately leading 
to the amputation of his left foot due to gangrene.  

The Board notes that the RO referred the veteran's claims 
file for a review and an opinion to address the medical 
questions presented in this appeal.  The examiner who 
reviewed the veteran's medical records and offered the 
November 2005 VA medical opinion noted that he could not find 
clear documentation of the ulcers and the status of the 
wounds between the time the veteran sought podiatry treatment 
and February 2005-when he underwent the amputation of the 
left foot.  However following the veteran's BVA hearing the 
veteran submitted private medical records which contain 
evidence of left foot ulcerations prior to the February 2005 
surgery.  As such, the Board is of the opinion that an 
additional opinion is needed in light of these private 
medical records.

In addition, the private treatment records dated from January 
2004 to January 2005 were received by VA in June 2008 without 
a waiver of RO consideration of the medical evidence.  The 
evidence is relevant to the veteran's claim of benefits under 
38 U.S.C.A. § 1151 on appeal.  This evidence must be 
considered by the RO and a Supplemental Statement of the Case 
must be issued if the benefit sought on appeal remains 
denied.  38 C.F.R. §§ 19.31, 20.1304(c).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:


1.  The RO/AMC should obtain and 
associate with the claims file any 
informed consent forms signed by the 
veteran pertaining to VA 
treatment/procedures he underwent on the 
toes of his left foot prior to the 
February 2005 amputation.  

2.  The veteran's claims file should be 
referred to the examiner who provided the 
November 2005 VA medical opinion for 
further review.  (If that examiner is no 
longer available, the veteran's claims 
file should be referred to another 
appropriate examiner for review and 
comment).  The examiner is requested to 
review all records associated with the 
claims file, particularly any inform 
consents the veteran signed in connection 
with VA treatment of his left foot toes 
prior to the February 2005 amputation and 
the private medical records dated January 
2004 to January 2005 recently submitted 
by the veteran.  Following this review 
the examiner should offer comments and an 
opinion as to whether any VA treatment of 
the veteran's left foot prior to the 
amputation performed in February 2005 
involved any degree of carelessness, 
negligence, lack of proper skill, error 
in judgment or similar instance of fault 
on the part of the VA in furnishing such 
treatment, or resulted in complications 
that were not reasonably foreseeable.  
The examiner also should offer comments 
and an opinion as to whether any VA 
treatment of the veteran's left foot 
prior to the amputation performed in 
February 2005 was in any way causally or 
etiologically related to the amputation 
the veteran underwent in February 2005.  
A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence, including that 
submitted by the veteran in June 2008.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




